           Case 1:13-cr-00817-RJS Document 70 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                                  No. 13-cr-817 (RJS)
                                                                       ORDER
 FRANCISCO LORA,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         As previously ordered (Doc. No. 69), a pretrial conference in this matter will take place on

April 13, 2021 at 2:00 p.m. via the CourtCall videoconference platform. The Court will email the

parties directly with instructions for accessing the CourtCall proceeding. Members of the public

may monitor the proceedings through CourtCall’s public access audio line by using the following

credentials:

                Dial-in:               855-268-7844
                Access code:           32091812#
                PIN:                   9921299#



SO ORDERED.

Dated:          April 7, 2021
                New York, New York


                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
